Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion in denying defendant’s request for an adjournment to prevent the jury from seeing him in acid-washed jeans similar to those he was wearing when he was arrested. After his request was denied, defendant was apprised of his right to be present during jury selection and of the court’s decision to proceed in his absence. Defendant expressly waived his right to be present and voluntarily chose to be absent during the impaneling of the jury (see, People v Parker, 57 NY2d 136).
Defendant was not entitled to a missing witness charge regarding the customer who left the convenience store before the robbery occurred. Her testimony would have been cumulative (see, People v Gonzalez, 68 NY2d 424, 427-428; People v Foster, 174 AD2d 1018, lv denied 79 NY2d 856).
The sentence imposed is neither harsh nor excessive. We have reviewed the other issue raised by defendant and find it *645to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Easier, J. — Robbery, 1st Degree.) Present —Callahan, J. P., Boomer, Green, Fallon and Davis, JJ.